DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive Office Action
	This Office Action is responsive to Applicant’s remarks and amendments filed 6/29/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/16/2022, 5/4/2022 (2), and 4/4/2022 were each filed after the mailing date of the Non-Final Office Action on 3/29/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Claim 1 is allowed and now shares a special technical feature with claim 14.  The restriction requirement between Groups 1 and 3, as set forth in the Office Action mailed 12/7/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  Claims 14-15, directed to Group 3, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim; therefore, claims 14-15 are hereby rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/7/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claim 1-11 and 14-18 are allowed.
Please see the prosecution of record concerning reasons for allowance of claims 1-8 and 14-17.
Claims 9-11 and 18 are allowable because the prior art of record does not disclose or make obvious a fluid dispensing device comprising an interface to “receive a first data packet comprising information to control activation of the fluidic actuators, the first data packet comprising a first random number of a first length generated by a random number generator, and receive a second data packet comprising information to control activation of the fluidic actuators, the second data packet comprising a second random number having a second length different from the first length” in combination with a shift register “to shift each of the first and second data packets through the shift register on transitions of a clock” and a latch “to receive data in the shift register upon activation of a signa, the activation of the signal responsive to an end of a data packet of the first and second data packets shifted into the shift register, and wherein different lengths of the first and second random numbers in the respective first and second packets cause a timing of the activation of the signal differ.”  It is this combination of limitations, in combination with other features and limitations of claim 9, that makes these claims allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gardner et al. (US 11364719 B2), commonly owned, disclose a fluid dispensing device comprising an interface (at least pads 32, 34) and shift registers (50) configured to receive data packets (33) of different length (Fig. 4A).  Gardner et al. do not expressly disclose the use of random numbers in the data packets.
Edelen et al. (US 2016/0089885 A1) disclose a fluid dispensing device comprising an interface (at least the “inputs,” i.e. 1012) and shift registers (“registers,” i.e. 1011), wherein the interface and shift registers may be configured to accept data packets of different lengths (paragraphs 33-37 & Figs. 4-5).  Edelen et al. do not disclose receiving random numbers of different length in the data packets.
Qn et al. (US 2015/0266324 A1) disclose a fluid dispensing device comprising an interface and shift register configured to receive data packets having different lengths (paragraph 100). Qn et al. disclose receiving test data of different lengths, but does not disclose receiving data packets having random numbers of different lengths.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853